Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered.
The status of the 01/21/2022 claims, is as follows: Claim 1 has been amended; Claim 4 has been withdrawn; Claims 2-3 have been canceled; and Claims 1 and 4 are pending.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 1 and 4 are indicated because:
The prior art of record does not anticipate or render fairly obvious in combination to teach all the additional elements of the claimed invention such as “making the voltage setting value to be set to a reference voltage setting value determined according to the average feeding rate setting value, and
in a case where the voltage setting value set to the reference voltage setting value is changed by a user, changing the timing at which the welding current is switched to the small current value, from the timing in a case where the voltage setting value is the reference voltage setting value, based on an error amplification value between the voltage setting value changed by the user and the reference voltage setting value.” recited in claim 1. 
The prior art of record Fujiwara (US 20120255940) discloses “changing a timing, in the latter half of the arc period, wherein the timing is an elapsed time from a start of the arc period, at which the welding current is switched to the small current value based on the average feeding rate setting value and the voltage setting value”. In other words, Fujiwara discloses welding current is reduced to IB based on the occurrence of arc (para. 0089). The determination of arc is based on the comparison between welding voltage (certain value) and reference voltage setting value (welding voltage) (para. 0094). The reference voltage setting value (Fujiwara’s welding voltage) is a voltage based on programmed current, which is known to be proportional to the average feed speed (para. 0033, 0106, and 0084). Fujiwara does not disclose “making the voltage setting value to be set to a reference voltage setting value determined according to the average feeding rate setting value, and in a case where the voltage setting value set to the reference voltage setting value is changed by a user, changing the timing at which the welding current is switched to the small current value, from the timing in a case where the voltage setting value is the reference voltage setting value, based on an error amplification value between the voltage setting value changed by the user and the reference voltage setting value.” There is no teaching, reasonable and/or obvious suggestion, and/or reasonable and/or obvious motivation to change Fujiwara to arrive at the claimed invention. 
The prior art of record Futoshi (JP 2012006020) does not disclose “making the voltage setting value to be set to a reference voltage setting value determined according to the average feeding rate setting value, and in a case where the voltage setting value set to the reference voltage setting value is changed by a user, changing the timing at which the welding current is switched to the small current value, from the timing in a case where the voltage setting value is the reference voltage setting value, based on an error amplification value between the voltage setting value changed by the user and the reference voltage setting value.”. There is no teaching, reasonable and/or obvious suggestion, and/or reasonable and/or obvious motivation to change Fujiwara to arrive at the claimed invention.
Claim 4 is rejoined because claim 4 contains allowable subject matter, such that it is rejoined and allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fujiwara (US-20130299476-A1) “Arc Welding Control Method and Arc Welding Device” 
Fujiwara (US-20120255940-A1) “Arc Welding Control Method and Arc Welding Device”
Fujiwara (US 20120111842 A1) “Arc Welding Control Method and Arc Welding Device”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761